Case 1:13-cr-00083-WMS-HBS Document 687 Filed 07/20/20 Page 1 of 3

UNITED STATES DISTRICT CoOomMmT

 

WESTERN OisTRicr of NEW YORK -
Onivel> SrAvTes of Amweeicé,

Vv. No. i3-ce-yas &
Jose Rivera,

Diesen oattT

MeTlON Foe BALA<2GEMEWNT OF TIME to GLE A Nomnce OF APPS
Decewanr, Tose Rivers, PROSE, RESPECTFULLY Moue> tHe COURT Fee Ant Extiensers
OF +ME To fie Bm Nomc® OF AfPent IN OLDER tO ARLE A MeTION roe

RECONSIDERATION, DeErEeNOANT WOULD Siow we COvgr'.

L. DEFENOANT InitietlyY Five® A PRO Sc MOTLON fod Con PASSIONATE PetEHSE
PULWEST ab 1B OSC 4 F>56B72MUAYA, (Dec .No, ©T2). pe COugd Thee Acre
APO IN TRO THE feDERet Porc Ceteanee. (Dot. Ne. 616) Wo surPuaMeWwT Rivers S
MOTO Ano eueo A Repiy ( Pec Ne, 615,680). THE Government ReSPouneD (Qe Ne: G1E).

Tez eel COOMA DENIED THE MOTLON ON FuLy 2,2020. Coee. 6O2),

2. DEFRENOpNT PECEVEID A COPY fad nes PUBLIC Dime oN Sie) 13,2020 6° THE _

O00? DEWYING tHe MOTIEW ee Com PASSiON ATE RELEASE ,

 

2, UPen DegenPANT'S Revie OF THe Denial O2DE2. BELIEVES THE: Gower” Ova oukerD
SOME BAaTeRtat FACTS peLevANT 4o THE Mate, DEReNOawt Wilk Fius « Merion Fo2
LE COWS DE RAT On Witt HE HAS TO DO PROSE AR tHe PUBLIC ReFevbpeR HAs ABBoLVED

THEMSECVES OF THe MAtriEe. ———
Case 1:13-cr-00083-WMS-HBS Document 687 Filed 07/20/20 Page 2 of 3

4, tz DEFENDANT NERDS tHe ACO INnenAL TIME tO PREPAZE Ail FILE

Wis morlen FOZ RECONWSIDERS TIES Paioe To FiuunG Me NeTice Of APPEAL

5S. Fee mte ROrREGOING REASONED AZGUMENTS DEFENDANT RERVEStS

HO CerRT Geant +f Gerension OF T11ME 7O Fire A NMaomce OF 4PPEAL.,

bameo s juin 15, 2020

Resrecr pin Seam cTtED,

$i De

Tose Rivera, No. 224Ib.055

FCT Atlew weer Low
P.O. Box jeoe

Witte Qee, PA I1687
INMATE NAME/NUMBER: DOSE Rao 6eA — Z22UY[b-O S Seseieneiits HALL
FEDERAL CORRECTIONAL COMPLEX-ALLENWOOD__L-O\W) ‘
P.0.BOX_] OO@ — RA Ba

WHITE DEER, PA 178 : ~
J 3-car- ¢3 (GD)

  
  

QLERK of COURT/RODERT V1, JACKSON BEGE as)
Le WEACARA SQUARE
PUFFALO LW v: JU LOD

Lacog-aaenee Api ghd ofl] ffuffdeajejafdedpAdf ed oft cfd} opljlyolfiyg Uphill:

Case 1:13-cr-00083-WMS-HBS Document 687 Filed 07/20/20 Page 3 of 3
